Citation Nr: 0829598	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  00-18 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher evaluation for initial rating 
periods for post-traumatic stress disorder (PTSD), rated 50 
percent disabling from May 6, 1997; 70 percent disabling from 
February 24, 2004; and 100 percent disabling from April 2, 
2007. 

2.  Entitlement to service connection for skin cancer, as due 
to herbicide agent exposure, or as secondary to PTSD based on 
aggravation.

3.  Entitlement to service connection for intestinal cancer 
(claimed as stomach cancer) as due to herbicide agent 
exposure, or as secondary to PTSD based on aggravation.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sisters


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, granted service connection for 
PTSD and awarded a 30 percent disability evaluation.  In 
February 2000, the RO granted a 50 percent evaluation for the 
service-connected PTSD.  In September 2001, the veteran 
testified at a Travel Board hearing at the RO before the 
undersigned.

In a June 2002 decision, the Board denied the veteran's claim 
for an evaluation in excess of 50 percent for PTSD, and 
service connection for stomach and skin cancer.  In July 2002 
the veteran filed a motion for reconsideration of the Board's 
June 2002 decision.  In September 2002, a Deputy Vice 
Chairman of the Board advised the veteran that the Board 
would vacate the June 2002 decision and issue a new decision.  
In May 2004, the veteran submitted a new VA Form 21-22 which 
appointed The American Legion to represent him in the 
vacating of the Board's prior decision and the issuance of a 
new decision.  Thereafter, in a February 2004 decision, the 
Board vacated the June 2002 decision which had denied the 
veteran's claims for a rating in excess of 50 percent for 
PTSD and service connection for stomach and skin cancer.

In June 2005 the Board remanded the case to the Appeals 
Management Center (AMC) for further development of the 
appealed claims and additional notice including pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  In a 
December 2007 decision, the AMC granted a higher evaluation 
for PTSD of 70 percent effective February 24, 2004, and a 
still higher, 100 percent evaluation for PTSD effective April 
2, 2007.  The case now returns for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's PTSD must be rated, including by staged ratings 
as may be warranted by the evidentiary record, beginning from 
the May 6, 1997, effective date of service connection, 
because the appeal originates from an original claim and 
grant of service connection with assignment of an initial 
rating by the RO by its June 1999 rating decision.  
Fenderson v. West, 12 Vet. App 119 (1999).  In addition, 
although the RO in the course of appeal, and the AMC most 
recently by a December 2007 decision, have granted higher 
evaluations by stages including the current 100 percent 
assigned effective April 2, 2007, the veteran is presumed to 
be seeking the highest possible rating over the entire rating 
period in the absence of a statement to the contrary.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The AMC, in the December 2007 decision granting the above-
noted staged increased ratings, asserted that those grants 
completely satisfied the appeal.  This is clearly not the 
case, since higher initial ratings may still be assigned for 
the periods from May 6, 1997, through February 23, 2004, and 
from February 24, 2004, through April 1, 2007, under the AB 
case, above.  Indeed, the veteran, through his authorized 
representative in the Written Brief Presentation submitted to 
the Board in June 2008, has continued to claim entitlement to 
higher ratings for those earlier periods.  Hence, because the 
appeal as to the claim for higher initial ratings for PTSD 
has not been satisfied, appropriate ongoing procedures for 
the appealed claim must be followed.  This includes RO review 
and issuance of a supplemental statement of the case (SSOC) 
prior to return of the case to the Board for further review.  
38 C.F.R. § 19.37 (2007).  This is also required pursuant to 
the Board's June 2005 remand instructions.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Following and pursuant to the Board's remand in June 2005, 
the AMC did in December 2007 issue an SSOC addressing the 
claims for service connection for stomach cancer and skin 
cancer.  However, additional development requested in the 
June 2005 remand was not satisfactorily completed.  The 
following was specifically requested of the RO (AMC) in the 
Board's remand:

1.  [C]ontact the National Personnel Records 
Center, and any other appropriate State or Federal 
agency, and request all service medical records 
pertaining to the veteran.  The RO should document 
in the claims file all attempts to locate and 
obtain those records.  . . .

2.  If the service medical records in question are 
not located, the RO should develop this case 
according to the applicable criteria pertaining to 
the disposition of cases where SMRs are lost.  . . 
.

Review of the claims file indicates that the RO did, in July 
2005, request SMRs.  However, a response from the National 
Personnel Records Center is not documented in the claims 
file, no service clinical records were obtained, and there is 
no indication that further efforts were made to obtain SMRs.  
In addition, it does not appear that appropriate procedures 
were followed for cases where SMRs are lost, also contrary to 
the Board's instructions.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992) (holding that, where a veteran's records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  The Court of Appeals for 
Veterans Claims has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  By 
regulation - 

VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes 
that the records sought do not exist or that 
further efforts to obtain those records would be 
futile.  

38 C.F.R. § 3.159(c)(2) (2007).  Hence, remand development 
requires these further efforts.

Regarding the veteran's cancer claims as secondary to PTSD 
based on aggravation, the Board notes a change in the law 
regarding claims for secondary service connection since the 
Board's remand of the case in June 2005.  Aggravation will be 
established by determining the baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

With further regard to secondary service connection claims, 
effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting 
of service connection for the aggravation of a non-service-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 
C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and procedural steps which must be satisfied 
before aggravation may be conceded and secondary service 
connection granted.  Ultimately, it is the veteran's 
responsibility to support his or her claim by providing 
evidence of the baseline level of severity; it is not enough 
merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised version of section 3.310.  

Moreover, where a law or regulation changes after a claim has 
been filed, but before the administrative and/or appeal 
process has been concluded, both the old and new versions 
must be considered, although the newer version may not be 
applied before the effective date of the amendment.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000). 

Accordingly, the case is REMANDED for the following action:

1.  For the remanded claims, the RO should ensure 
updated compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations, to include the recent 
caselaw in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (Vazquez pertaining only to the 
increased-rating claims; see VBA Fast Letter 08-16 
(June 2, 2008).  Thereafter, the RO (AMC) must 
undertake any other development indicated by 
responses and evidence received.

2.  The RO (AMC) should again attempt to obtain 
the veteran's SMRs from any appropriate source, 
including further query to the National Personnel 
Records Center.  All responses and evidence 
received must be documented within the claims 
file.  A formal determination, pursuant to 38 
C.F.R. § 3.159(c)(2), must be entered in which VA 
ascertains whether the veteran's SMRs do not exist 
or that efforts to obtain them would be futile, 
and if it is so determined, then appropriate 
notice under 38 C.F.R. § 3.159(c) should be 
provided to the veteran and he should then be 
afforded an opportunity to respond.

3.  All pertinent VA treatment reports, not 
already of record, should be obtained and 
associated with the claims file.

4.  Thereafter, and following any other indicated 
development, the RO should readjudicate the 
veteran's claims for service connection for cancer 
of the skin and intestines (originally claimed as 
cancer of the stomach), including as due to 
herbicide agent exposure or as secondary to 
service-connected PTSD based on aggravation, with 
consideration given to Allen and 38 C.F.R. §  
3.310, as discussed in the body of this remand, 
and for higher initial ratings for PTSD than those 
assigned, with consideration given to the holding 
in Fenderson v. West, 12 Vet. App 119 (1999).

5.  If the benefits sought are on appeal are not 
granted in full or to the veteran's satisfaction, 
the veteran and his representative should be 
provided a SSOC.  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the February 2000 
SOC.  An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

